PER CURIAM.
 Of course, the fact that a conspiracy succeeded does not bar conviction for the crime of conspiracy. The evidence amply supported the verdict. Proof that no export license had issued at New York, whence the gold was exported, justified an inference, not rebutted by Parnés, that no license did issue. The furtive conduct of Parnés and the co-conspirators made it reasonable to infer that they knew that there had been no compliance with the conditions of lawful exportation, and accordingly that it was illegal.
We assume, arguendo, that, over objection, the reception of Davidowitz’ testimony, as proof of another crime, would have been error. However, defense counsel not only failed to object to Davidowitz’ testimony on direct, but cross-examined Davidowitz at length. Only then did defense counsel move to strike this testimony. In these circumstances, the trial judge committed no error in refusing to grant that motion. See Marx v. United States, 8 Cir., 86 F.2d 245, 251; Metcalf v. United States, 6 Cir., 195 F.2d 213, 216-217.
Affirmed.